                                               Exhibit D


                            Infringement Chart
#               Composition                     Artist                               Album
1    By The River Sainte Marie          Al Hibbler                Summertime
2    By The River Sainte Marie          Al Hibbler                Unchained Melody
3    Clementine (from New Orleans)      Kate Smith                100 Greatest Big Hits Inspired By the Hit TV
                                                                  Series "Mr. Selfridge"
4    Home In Pasadena                   Al Jolson & Isham Jones   100 Greatest Big Hits of the 1920's, Vol. 4
                                                                  (Inspired By the Hit TV Series "Downton
                                                                  Abbey")
5    I Love My Baby, My Baby Loves Me   Fred Waring & His         100 Greatest Big Hits of the 1920's (Inspired
                                        Pennsylvanians            By the Hit TV Series "Downton Abbey"), Vol. 1
6    Nagasaki                           Cab Calloway              100 Greatest Big Hits of the 1920's (Inspired
                                                                  By the Hit TV Series "Downton Abbey"), Vol. 1
7    Someone Like You                   Peggy Lee                 Big Hits & Highlights of 1949, Vol. 12
8    That's Amore                       Dennis Lotis              Face Of An Angel
9    This Is Always                     Al Hibbler                After The Lights Go Down Low
10   This Is Always                     Al Hibbler                Song Of The Wanderer
11   Want A Little Lovin'               Fred Hamm and His         100 Greatest Big Hits Inspired By the Hit TV
                                        Orchestra                 Series "Mr. Selfridge"
12   Want A Little Lovin'               Fred Hamm and His         100 Greatest Big Hits of the 1920's (Inspired
                                        Orchestra                 By the Hit TV Series "Downton Abbey"), Vol. 1
13   Ya Gotta Know How To Love          Esther Walker             100 Greatest Big Hits Inspired By the Hit TV
                                                                  Series "Mr. Selfridge"
14   Ya Gotta Know How To Love          Esther Walker             100 Greatest Big Hits of the 1920's, Vol. 4
                                                                  (Inspired By the Hit TV Series "Downton
                                                                  Abbey")
15   Ya Gotta Know How To Love          Esther Walker with the    100 Greatest Big Hits of the 1920's (Inspired
                                        Brunswick Studio          By the Hit TV Series "Downton Abbey"), Vol. 1
                                        Orchestra
16   You'll Never Know                  Al Hibbler                Starring Al Hibbler
